           Case 4:21-mc-00672-MWB Document 1 Filed 08/26/21 Page 1 of 1




                         IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                         :   No. 2803 Disciplinary Docket No. 3
                                          :
 MATTHEW J. ZEIGLER                       :   No. 75 DB 2021
                                          :
                                          :   (Court of Common Pleas of Lycoming
                                          :   County, Case No. CP-41-CR-625-2020)
                                          :
                                          :   Attorney Registration No. 83367
                                          :
                                          :   (Lycoming County)


                                        ORDER


PER CURIAM:

         AND NOW, this 17th day of August, 2021, upon consideration of the responses to

a rule to show cause why Matthew J. Zeigler should not be placed on temporary

suspension, the Rule is made absolute, and Matthew J. Zeigler is placed on temporary

suspension.        See Pa.R.D.E. 214(d)(2).   He shall comply with all the provisions of

Pa.R.D.E. 217.

         Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of any charges underlying this Order pursuant to

Pa.R.D.E. 214(d)(4) and (f)(2) are specifically preserved.

A True Copy Patricia Nicola
As Of 08/17/2021


Attest: ___________________
Chief Clerk
Supreme Court of Pennsylvania
